IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs February 9, 2016

               STATE OF TENNESSEE v. JACOB A. WRIGHT

               Appeal from the Criminal Court for Davidson County
                 No. 2015-A-736    J. Randall Wyatt, Jr., Judge


              No. M2015-01517-CCA-R3-CD – Filed February 10, 2016


The defendant, Jacob A. Wright, appeals the revocation of the probationary sentence
imposed for his Davidson County Criminal Court conviction of kidnapping. Discerning
no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and ROBERT L. HOLLOWAY, JR., JJ., joined.

Nick McGregor, Nashville, Tennessee, for the appellant, Jacob A. Wright.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Glenn R. Funk, District Attorney General; and Amy M. Hunter, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              On April 15, 2015, the defendant, originally charged with one count each of
the aggravated kidnapping and domestic assault of the victim, pleaded guilty to one count
of kidnapping, in exchange for dismissal of the domestic assault charge and a three-year
sentence to be served on supervised probation.

              On July 6, 2015, the defendant’s probation supervisor filed a probation
violation report alleging that the defendant had violated the terms of his probation by
being arrested for domestic assault in Davidson County and by having an outstanding
fugitive-from-justice warrant in the state of Georgia.

             At the July 30, 2015 revocation hearing, Joseph Stevenson testified that, at
approximately 8:00 p.m. on July 2, 2015, he returned to his residence at the Congress Inn
on Dickerson Road and passed the room where the defendant and the victim, the
defendant’s girlfriend, resided. Because the window into the defendant’s room was not
covered, Mr. Stevenson saw the defendant and the victim “having a physical altercation”:

              He is basically swinging and trying to fight on top of her.
              She is on the other side of him in a defensive motion trying to
              defend herself.

                     ....

                     She was basically down on her, I guess, down on her
              knees in front of him.

              As Mr. Stevenson continued past the defendant’s room, the defendant
hurriedly closed the curtains, but Mr. Stevenson could still hear the couple “yelling and
arguing and screaming.” Before Mr. Stevenson was able to contact the police, another
resident at the complex had done so. When law enforcement officers arrived, Mr.
Stevenson provided a statement. Mr. Stevenson testified that he was aware that the
defendant and the victim had had “previous incidents.”

              John Geas, the defendant’s probation supervisor, testified that the defendant
began probation on April 15, 2015. Sometime later, Officer Geas learned that the
defendant had an outstanding fugitive-from-justice warrant in the state of Georgia, having
absconded from “a DUI, and one other charge,” for which the defendant had received a
three-year sentence.

              At the conclusion of the hearing, the trial court concluded as follows:

              Well, I heard enough here from Mr. Stevenson very loud
              clear and clear [sic] what was happening there and it is the
              [c]ourt’s decision based on the preponderance of the evidence
              that this activity that was going on at the Congress Inn at
              Dickerson Road was in violation of probation. He has this
              other issue out of Georgia, that doesn’t help him any, but this
              victim in this case, domestic assault is the same victim as the
              kidnapping who he is on probation about to begin with, under
              all of those circumstances this warrant is going to be
              sustained and probation is going to be revoked.

              The accepted appellate standard of review of a probation revocation is
abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); see also State
                                            -2-
v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court
abuses its discretion when it applies incorrect legal standards, reaches an illogical
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010). The 1989 Sentencing Act expresses a burden of proof for
revocation cases: “If the trial judge finds that the defendant has violated the conditions of
probation and suspension by a preponderance of the evidence, the trial judge shall have
the right by order duly entered upon the minutes of the court to revoke the probation and
suspension of sentence. . . .” T.C.A. § 40-35-311(e)(1).

              Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation
and “[c]ause the defendant to commence the execution of the judgment as originally
entered, or otherwise in accordance with § 40-35-310.” Id.; see also Stamps v. State, 614
S.W.2d 71, 73 (Tenn. Crim. App. 1980). Following a revocation, “the original judgment
so rendered by the trial judge shall be in full force and effect from the date of the
revocation of such suspension.” Id. § 40-35-310.

              In the present case, the proof adduced at the revocation hearing showed that
the defendant violated the terms of his probation by assaulting the victim – the same
victim whom he had kidnapped, resulting in the sentence of probation. The record fully
supports this determination, justifying the revocation of probation.

              We hold that the trial court acted within its discretion, and we affirm the
order of revocation and the imposition of the original sentence.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -3-